Citation Nr: 0522002	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  03-00 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a spine disability, 
including as secondary to service-connected coccyx injury 
residuals.  

2.  Entitlement to service connection for arthritis of the 
shoulders, including as secondary to service-connected coccyx 
injury residuals.  

3.  Entitlement to service connection for a right foot 
disability.  

4.  Entitlement to service connection for residuals of a 
right ankle strain.  

5.  Entitlement to a rating in excess of 10 percent for 
coccyx injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.  

These matters are before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.  

In October 2003 the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A copy of 
the transcript of that hearing is of record, as is a 
transcript of an April 2002 personal hearing at the RO.


FINDINGS OF FACT

1.  There is no competent medical nexus evidence of record 
indicating the veteran developed chronic lumbar or cervical 
spine disorders during or as a result of his service in the 
military; current lumbar or cervical spine disorders are not 
causally related to the inservice coccyx injury.  

2.  There is no competent medical nexus evidence of record 
indicating the veteran developed current acromioclavicular 
arthritis in the shoulders during or as a result of his 
service in the military; current shoulder arthritis is not 
causally related to the inservice coccyx injury.  

3.  There is no competent medical nexus evidence of record 
indicating the veteran developed a chronic right foot 
disorder, to include talonavicular arthritis, during or as a 
result of his service in the military.  

4.  There is no competent medical nexus evidence of record 
indicating the veteran developed a chronic right ankle 
disorder, to include tibiotalar arthritis with bone spurring, 
during or as a result of his service in the military.  

5.  Coccyx injury residuals are manifested by complaints of 
spasms in the tailbone region, but at the recent examination, 
the diagnosis was report of old coccyx injury with no obvious 
physical examination or radiographic findings.  Current 
spinal manifestations were determined by the examiner to be 
the result of nonservice-connected conditions.  


CONCLUSIONS OF LAW

1.  A chronic lumbar or cervical spine disorder, to include 
degenerative disc disease with multilevel joint space 
narrowing, was not incurred in or aggravated by active 
military service nor may it be presumed to have been so 
incurred, and is not proximately due to or the result of a 
coccyx injury.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.310 (2004).  

2.  Acromioclavicular arthritis in the shoulders was not 
incurred in or aggravated by active military service nor may 
it be presumed to have been so incurred, and is not 
proximately due to or the result of a coccyx injury.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.310 (2004).  

3.  A chronic right foot disorder, to include talonavicular 
arthritis, was not incurred in or aggravated by active 
military service nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2004).  

4.  A chronic right ankle disorder, to include tibiotalar 
arthritis with bone spurring was not incurred in or 
aggravated by active military service nor may it be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2004).  

5.  The criteria for a rating in excess of 10 percent for 
coccyx injury residuals have not been met.  38 U.S.C.A. 
§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 
4.71a, Diagnostic Codes (DCs) 5290, 5291, 5292, 5294, 5295 
(2003) and 5236 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of letter to the veteran from 
the RO dated in February 2004, as well as by the discussions 
in the rating decisions, statement of the case, and multiple 
supplemental statements of the case (SSOCs).  By means of 
these documents, the veteran was told of the requirements to 
reopen a previously denied claim, establish service 
connection, of the reasons for the denial of his claims, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claims.  In 
addition to providing the VCAA laws and regulations, 
additional documents of record, to include the rating 
decisions of record, the statement of the case (SOC) and 
SSOCs have included a summary of the evidence, all other 
applicable law and regulations, and a discussion of the facts 
of the case.  Such notice sufficiently placed the veteran on 
notice of what evidence could be obtained by whom and advised 
him of his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Although at least of two of the claims were initially denied 
prior to the enactment of VCAA, after passage of the VCAA, 
and pursuant to VCAA letters in April 2001 and October 2001, 
as well as another VCAA letter in November 2004 and a 
supplemental statement of the case (SSOC) in April 2005, the 
veteran was told of the requirements to establish service 
connection and of the reasons for the denial of each of the 
claims as listed on the title page of this decision.  A VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  After receipt of the content-complying 
letters and SSOC, his claims were readjudicated based upon 
all the evidence of record as evidenced by an April 2005 
SSOC.  As to those issues that were denied prior to enactment 
of VCAA, there is no indication that the disposition of his 
claims would not have been different had he received pre-AOJ 
adjudicatory notice pursuant to section 5103(a) and § 
3.159(b); as to each issue on appeal, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulations.  Accordingly, any such 
error as to VCAA notice is nonprejudicial.  See 38 U.S.C. § 
7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's VA and private 
outpatient records.  There is no indication of any relevant 
records that the RO failed to obtain.    

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In this case, the veteran was afforded several VA 
medical examinations as to the issues addressed in this 
portion of the decision, most recently in 2005.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist under both the former law and 
the new VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2004).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  Additionally, when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, the veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).  38 C.F.R. § 3.310 
(2004).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Background

The service medical records show that the veteran twisted his 
right ankle in July 1976.  When seen for follow-up several 
days after initial treatment, a right ankle sprain was 
reported.  In August 1976, the pain had gradually subsided, 
and there was no ankle disability.  X-rays were interpreted 
as normal.  Separation examination in March 1978 was negative 
for complaints of, or diagnosis of, a right ankle or right 
foot problem.  

The service medical records also show that the veteran was 
seen in May 1977 for injury to the coccyx area when he fell 
on a windowsill six days earlier.  Since the injury, the pain 
had increased and was described as sharp and consistent.  On 
his second day of treatment, there was full range of motion, 
and tenderness over the sacral and coccygeal spine.  X-ray 
was negative.  Musculoskeletal examination at time of 
separation was normal.  

When examined by VA in March 1979, the veteran reported some 
general soreness in the coccyx area.  X-ray showed a slight 
forward tilt of the coccyx without other significant 
abnormalities.  Service connection was established for this 
condition in April 1979, and a noncompensable rating was 
assigned.  

Post service VA records in 1984 show that the veteran had 
lumbar and cervical spine complaints.  He reported back 
spasms ever since the inservice injury.  Examination showed 
full range of motion of the cervical spine.  Motor and 
sensory of the upper extremities were intact with no atrophy.  
The veteran could forward flex until he touched the floor.  
There was mild palpable tenderness without spasms and 
bilateral paravertebral muscle spasms.  He could heel and toe 
walk without any discomfort.  Knee to chest and straight leg 
raising caused low back pain.  

The clinical record show that the veteran fractured his left 
clavicle in 1986.  Service connection was denied for this 
condition in January 1991.  

Private records show that the veteran was involved in a motor 
vehicle accident in late 1989 and received treatment in early 
1990 for muscle spasms.  A cervical spine ligament strain was 
noted.  Additional private records dated in 1995 show that 
the veteran was seen after another motor vehicle accident 
which occurred in late 1994.  The examiner's impression was 
cervical strain superimposed on preexisting degenerative disc 
disease and spondylosis without neurological deficits.  

VA records from the 1990s show that the claimant continued to 
report back and neck pain.  Occasionally, he reported pain in 
his shoulders.  In 2000, a basketball pole fell on his back, 
and he was again seen for pain in the lumbar area.  Records 
from 2000-2003 show continued treatment for low back and neck 
complaints.  The Board notes that these records often note a 
long-standing history of back pain.  The veteran often 
referred to his back pain as constant with radiation into 
other extremities.  Magnetic resonance imaging (MRI) in 
August 2000 was interpreted as showing facet osteoarthritis 
without spinal canal stenosis.  

When examined by VA in May 2001, the veteran reported pain in 
the back and hips after sitting for 10 to 30 minutes.  On 
physical exam, there was side bending to the right of 15 
degrees which produced pain in the right ileum and in the 
coccygeal area.  Bending to the left showed a range of 30 
degrees with similar pain.  Palpation into the sacrococcygeal 
area did not produce withdrawal.  X-ray showed no evidence of 
a healing transverse process fracture or healed fracture.  
The configuration of the transverse process was undisturbed.  
The sacrococcygeal lateral projection showed a slight 
irregularity in the dorsal aspect of the sacrococcygeal 
joint.  The joint space was maintained.  There was a mild 
scoliotic curve, concave left.  X-ray of the thoracic spine 
revealed a long scoliotic curve extending from T5 to the 
level of L1.  There was minimal rotation of these segments.  
The examiner's impressions were remote trauma to coccyx by 
record; idiopathic development scoliotic curve; and 
myofascial pain, multiple sites.  The examiner stated that he 
was unable to quantify the veteran's functional loss or 
limitation due to pain.  In his opinion, the remote coccygeal 
injury had no relationship to the veteran's present 
complaints of back and generalized discomfort.  He added that 
the coccygeal injury did not create the development scoliotic 
curve.  

VA records from 2003 include a right foot X-ray which was 
negative.  Another MRI of the back from August 2003 showed 
mild spondylosis in the lumbar area from L2-3 through L5-1 
level.  It was noted that there was no focal disc herniation 
or neural foraminal narrowing.  

At hearings in April 2002 and October 2003, the veteran 
provided testimony in support of his claims.  Transcripts of 
these hearings are included in the claims file.  Primarily, 
the veteran reiterated his contention that his back problems 
originated in service.  He felt that his shoulder complaints 
were proximately due to the back injury.  He also claimed 
service connection for right foot/ankle conditions.  

VA records from 2004 show treatment for various conditions, 
to include foot blisters.  

As per a Board request for additional examination, VA 
examined the veteran in January 2005.  The examiner stated 
that he reviewed the veteran's claim file which showed injury 
to the coccyx in 1977.  As to the right ankle and foot, the 
veteran reported that this injury occurred in approximately 
1975 when he was wrestling with another serviceman.  He 
twisted his right lower extremity at that time, to include 
the right foot and ankle.  He described mild pain and 
stiffness when he walked, especially in the morning.  At 
times, there was a popping sensation in the ankle.  

As to his back and neck complaints, the veteran reported that 
his back pain greatly limited his ability to do household 
chores.  Since the initial injury, he had had physical 
therapy, injections to the coccyx, and had used a TENs unit.  
He described pain that radiated into the low back and into 
the hips and legs.  He continued to have pain and spasms in 
the tailbone region.  

Upon examination, there was 30 degrees of flexion in the 
lumbar spine which the veteran said was limited by coccyx 
pain.  The examiner noted that there was no evidence of spasm 
on examination.  The veteran reported multiple areas that 
were tender to palpation.  He had full range of motion of the 
hips without pain.  The coccyx showed a mild amount of 
arthritis in the right hip.  The lumbar spine was essentially 
normal with only a mild amount of degenerative disc disease 
with multilevel joint space narrowing.  There was no 
spondylosis or spondylolisthesis noted.  The examiner opined 
that it was unlikely that the veteran's shoulder, back and 
lower extremity complaints were related to his previous 
coccyx injury.  He added that if it could be proven that the 
veteran injured his low back at the time of the coccyx 
injury, it could be conceivable that the degenerative changes 
in the back were a result of this injury.  He noted, however, 
that there was no documentation that the veteran injured his 
lumbar spine in service.  

Range of motion in the neck was to 20 degrees of extension, 
45 degrees of flexion and 35 degrees of rotation, to the 
right and left.  The veteran reported pain on range of motion 
testing.  He had 5/5 strength in the upper extremities and 
light touch sensation was intact throughout the bilateral 
upper extremities.  The examiner's assessment was cervical 
spine pain with limitation of motion.  

As to the shoulders, the veteran said that they began hurting 
at the time he injured his tailbone.  He reported muscle 
spasms radiating into the shoulders and sharp pain with 
specific motions.  Examination showed range of motion in the 
shoulders was symmetric bilaterally.  Abduction was to 120 
degrees, flexion was to 150 degrees, and extension was to 30 
degrees, with external rotation to 60 degrees.  Internal 
rotation was to the T12 level.  There was good strength with 
range of motion testing of the shoulders in all planes and 
5/5 strength in the upper extremities.  He had good grip 
strength, and Tinel sign at the elbows and wrists was 
negative.  X-rays of the shoulders revealed a mild amount of 
acromioclavicular arthritis.  The left shoulder also showed 
evidence of an old healed fracture.  

Examination of the feet and ankles showed deep tendon 
reflexes were +1 bilaterally.  Dorsiflexion was to 25 degrees 
and plantar flexion was to 35 degrees.  Subtalar joints 
showed a full range of motion.  Dorsiflexion and plantar 
flexion of the ankles and toes was intact.  Light tough 
sensation was intact.  X-rays of the right foot revealed a 
mild amount of talo-navicular arthritis.  The right ankle 
showed a mild amount of tibiotalar arthritis with a small 
amount of bone spurring.  The examiner stated that the 
veteran's reported pain on range of motion testing was not 
consistent with the exam findings.  The examiner opined that 
it was less likely than not that current right foot 
complaints were related to the reported history in service 
because there was no evidence on physical examination or X-
ray to support the claim of continued pain and discomfort.  

An April 2005 VA record shows that the veteran was seen for 
neck and low back pain complaints.  There was radiation into 
the hips and down to the feet.  Final diagnoses included 
chronic low back pain with radiation to the legs and lumbar 
facet joint arthropathy, and neck pain with radiation to the 
upper extremities and myofascial pain disorder.  

Disabilities of the Spine and Shoulders

It is contended by the veteran that current low back and 
cervical conditions, as well as shoulder arthritis, are of 
service origin, or proximately due to his service-connected 
coccyx injury.  At the most recent exam in 2005, the 
diagnoses were mild degenerative disc disease with multilevel 
joint space narrowing, cervical spine pain with limitation of 
motion, and bilateral shoulder arthritis.  

The record reflects that the veteran has consistently 
complained over the years of back pain.  However, no chronic 
cervical or lumbar spine condition (other than those 
associated with his service-connected coccyx injury) was 
noted during service or within the first post service year.  
While he was seen in 1984, 7 years after service separation, 
no chronic spinal disorder was diagnosed.  Additional 
treatment was not recorded until after the veteran was in an 
accident in late 1989.  Similarly, while the veteran has a 
long history of shoulder complaints, no chronic disorder was 
noted until recent years.  Moreover, it was specifically 
determined by a recent VA examiner that these conditions were 
not incurred in or aggravated during service.  Great 
probative value is given to his opinion in that he reviewed 
the entire claims file which included the veteran's long 
medical history and because he examined the veteran himself.  

In this regard, it is noted that it is the Board's 
responsibility to weigh the credibility and probative value 
of all of the evidence and, in so doing, the Board may accept 
one medical opinion and reject others.  Schoolman v. West, 12 
Vet. App. 307, 310-11 (1999).  It is also the responsibility 
of the Board to determine the probative weight to be ascribed 
as among multiple medical opinions in a case, and to state 
reasons or bases for favoring one opinion over another.  The 
probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion."  Bloom v. West, 12 
Vet. App. 185, 187 (1999).  Accordingly, the Board has 
accorded great evidentiary weight to the VA specialist who 
reviewed the records and examined the veteran and concluded 
that the veteran's post service spinal and shoulder 
conditions were not related to service and that there was no 
causal connection between these conditions and his service-
connected coccyx injury.  The Board finds that the opinion 
expressed was based on application of sound medical 
principles to the specific facts of the veteran's case.  For 
these reasons, the Board finds the examination report to be 
persuasive.  Moreover, there is no contradictory opinion of 
record, other than the veteran's.  

To summarize, mild degenerative disc disease with multilevel 
joint space narrowing, cervical spine pain with limitation of 
motion, and bilateral shoulder arthritis, were not found 
until many years after service, and as there is no post 
service medical evidence or opinion relating these conditions 
to the veteran's active duty, it cannot be said that they had 
their onset during service.  Additionally, no causal 
relationship between these conditions and the coccyx injury 
is demonstrated.  Moreover, as to the diagnoses of arthritis, 
the Board finds that there is no basis for application of the 
presumption of service incurrence of arthritis under 
38 C.F.R. §§ 3.307 and 3.309 because arthritis was not 
manifested to a compensable degree, or any degree within one 
year after service.  

The veteran's contentions as to etiology of these conditions 
have been considered, and it is noted that he is competent as 
a layperson to report on that which he has personal 
knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  
However, there is no evidence of record that the veteran has 
specialized medical knowledge to be competent to offer 
medical opinion as to cause or etiology of the claimed 
disabilities.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
As the preponderance of the evidence is against these claims, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Disabilities of the Right Foot and Ankle

Recent examination reflects diagnoses in the right foot of a 
mild amount of talonavicular arthritis.  The right ankle 
showed a mild amount of tibiotalar arthritis with a small 
amount of bone spurring.  

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for right foot and ankle disorders.  
There is no persuasive medical nexus evidence of record 
indicating or otherwise suggesting that these conditions were 
incurred during or as a result of his military service, or 
within the presumptive period thereafter.  See 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303, 3.307, 3.309.  

While the veteran was seen for a right ankle sprain during 
service, this condition resolved and no chronic condition was 
diagnosed.  Further, his right ankle/foot, as currently 
diagnosed, were not manifested or diagnosed within the one-
year presumptive period following his discharge or even for 
many ensuing years.  And there is no objective medical 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial diagnosis.  Rather, treatment records show the 
veteran was seen initially many years after service for 
additional right ankle or foot complaints, and it was not 
until recent years before chronic conditions were reported.  

Moreover, the post-service VA examination conducted 
specifically to determine the etiology of the claimed 
disabilities reflects that these conditions are not a 
consequence of his service.  The examiner, who reviewed the 
entire claims file, specifically opined that the veteran's 
right ankle and foot conditions were not related to service.  
In support of his opinion, he pointed to the lack of 
corroborating evidence on physical examination or X-ray to 
support the claim of continued pain and discomfort.  

Additional evidence in support of the veteran's claim are the 
statements and testimony provided by the veteran.  While his 
statements have been considered, they are not considered 
convincing.  Even conceding that the veteran injured his 
right ankle during service, it would be pure conjecture to 
relate current right foot and ankle problems first evidenced 
many, many years after service to an injury in the mid 1970s.  

The veteran's contentions as to etiology of this condition 
have been considered.  It is noted that he is competent as a 
layperson to report on that which he has personal knowledge.  
Layno, supra.  However, there is no evidence of record that 
the veteran has specialized medical knowledge to be competent 
to offer medical opinion as to cause or etiology of the 
claimed disability.  Grottveit, Espiritu, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2004).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2004); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  See 68 Fed. Reg. 51, 
454-58 (Aug. 27, 2003).  Under such circumstances, the 
regulation as it existed prior to the change is applicable to 
the veteran's claim for the period prior to September 26, 
2003, and the revised regulation is applicable from September 
26, 2003 forward.  Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003).

The RO has rated the veteran's service-connected coccyx 
residuals pursuant to 38 C.F.R. § 4.71a, DC 5294, which 
pertains to sacro-iliac injury and weakness.  DC 5294, in 
effect prior to September 26, 2003, provides that the 
disability be rated as analogous to lumbosacral strain under 
DC 5295, in effect prior to September 26, 2003.  This code 
provides that a noncompensable evaluation is warranted for 
sacroiliac injury and weakness with slight subjective 
symptoms only.  A 10 percent evaluation requires 
characteristic pain on motion.  A 20 percent evaluation 
requires muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  38 C.F.R. § 4.71a, DCs 5294, 5295 (2003).

DC 5290, in effect prior to September 26, 2003, provides that 
severe limitation of motion of the cervical spine warrants a 
40 percent rating.  Moderate limitation warrants a 20 percent 
rating and slight limitation warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5290 (2003).  

DC 5291, in effect prior to September 26, 2003, provides that 
severe limitation of motion of the dorsal spine warrants a 40 
percent rating.  Moderate limitation warrants a 20 percent 
rating and slight limitation warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5291 (2003).  

DC 5292, in effect prior to September 26, 2003, provides that 
severe limitation of motion of the lumbar spine warrants a 40 
percent rating.  Moderate limitation warrants a 20 percent 
rating and slight limitation warrants a 10 percent rating.  
38 C.F.R. § 4.71a, DC 5292 (2003).  

Under the criteria in effect from September 26, 2003, 
forward, disabilities to include lumbosacral or cervical 
strain are rated as follows: 

A 20 percent evaluation is warranted for a sacroiliac injury 
if forward flexion of the thoracolumbar spine is greater than 
30 degrees but not greater than 60 degrees; or when the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or when there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5236.  

A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  DC 5235, Vertebral fracture or 
dislocation; DC 5236, Sacroiliac injury and weakness; DC 5237 
Lumbosacral or cervical strain; DC 5238 Spinal stenosis; DC 
5239 Spondylolisthesis or segmental instability; DC 5240 
Ankylosing spondylitis; DC 5241 Spinal fusion; DC 5242 
Degenerative arthritis of the spine (see also DC 5003); DC 
5243 Intervertebral disc syndrome.  38 C.F.R. § 4.71a, DCs 
5235 to 5243 (in effect from September 26, 2003).

The veteran was provided the newly enacted provisions 
pertinent to his claim in the April 2005 SSOC.  

Coccyx Injury Residuals

The Board finds that the criteria for a 20 percent rating for 
the veteran's coccyx injury residuals are not met under DC 
5294.  The medical evidence does not show that the disability 
is manifested by more than characteristic pain on motion.  
The examination reports revealed normal neurologic motor and 
sensory exams.  While the veteran reports ongoing muscle 
spasms, none were seen at the last examination.  Moreover, 
the examiner noted that there were no obvious physical 
examination or radiographic findings associated with the old 
coccyx injury.  Moreover, there was no evidence of a 
unilateral loss of motion, and any limitation of motion shown 
was attributed to the veteran's nonservice-connected back 
disorder.

Further, there is no evidence that the veteran's coccyx 
residuals are now manifested by forward flexion of the 
thoracolumbar spine that is greater than 30 degrees but not 
greater than 60 degrees; or by a combined range of 
thoracolumbar motion that is not greater than 120 degrees; or 
by muscle spasm or guarding that is severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  
Accordingly, the Board concludes that these objective 
findings do not more nearly approximate a 20 percent 
evaluation under either the new or the old regulations.

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 
provide for consideration of a functional impairment due to 
pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims has held that a higher rating can 
be based on "greater limitation of motion due to pain on 
use." DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Examiners have not found functional factors due to the 
service connected disorder to further limit the veteran's 
range of motion during examinations.  There is no evidence of 
weakness or muscle atrophy.  Therefore, the Board does not 
find that a higher evaluation could be provided on the basis 
of functional factors.  See 38 C.F.R. § 4.40 (2004).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply, and an 
increased rating must be denied. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for a cervical or low spine disability, 
including as secondary to service-connected coccyx injury 
residuals, is denied.  

Service connection for arthritis of the shoulders, including 
as secondary to service-connected coccyx injury residuals, is 
denied.  

Service connection for a right foot disability is denied.  

Service connection for residuals of a right ankle strain is 
denied.  

A rating in excess of 10 percent for residuals of coccyx 
injury is denied.  




	                     
______________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


